Exhibit 10.2 Loan No. 33453 PROMISSORY NOTE (Term Loan) $18,975,000.00 September 6, 2016 FOR VALUE RECEIVED, UTSI FINANCE, INC., a Michigan corporation ("Borrower") having the address of 12755 E. Nine Mile Road, Warren, Michigan, 48089, promise(s) to pay to the order of FLAGSTAR BANK, F.S.B., a federally chartered savings bank (together with its successors and assigns, “Bank”), or to order, on or before September 5, 2026 (“Term Loan Maturity Date”), the principal amount not to exceed Eighteen Million Nine Hundred Seventy Five Thousand and No/100 Dollars ($18,975,000.00), together with interest on the unpaid principal amount hereof until paid at the rates per annum set forth below (“Term Loan”).
